*106OPINION.
Green:
The transaction was, to say the least, unusual. However, no evidence was offered on behalf of the Commissioner to overcome the evidence of the taxpayer, and cross examination of the witnesses only served to strengthen the taxpayer’s case.
The uncontroverted testimony of the taxpayer and Emery is that the bonds were purchased at a cost of $86,609 and that they were accepted by Emery in satisfaction of an indebtedness to him in the sum of $3,800, which said sum is less than the sale price reported by the taxpayer. We are asked to approve the determination of the deficiency because of the unusual nature of the transaction and the fact that the bonds were subsequently donated to a trust created by the taxpayer. We find nothing in. the record which would justify us in believing that either the taxpayer or Emery has acted in bad faith or has told us anything other than the absolute truth.